LEARNED HAND, District Judge
(after stating the facts as above). [1] The Court of Appeals of the state of New York has construed the effect of the two subsequent enactments upon these certificates. It has decided that the law of 1879 gave to the county treasurer the right to accept certificates in payment of the assessments and that the law of 1886 authorized him to accept bids for less than the assessments. As a matter of statutory construction, including the Constitution of the state of New York, this is conclusive upon me, and the only question which could be open is whether the effect of those two statutes, when taken together, might not be to impair the obligation of the contract. The effect of those decisions seems to me to give a direct preference to those certificate holders who happened to present their certificates at the sales of lands, or to sell them to owners of assessed property. As I said upon the argument, the case of the other holders is precisely similar to what would be the fate of minority bondholders who did not come into a reorganization agreement, if those bondholders who did were permitted to use the face of their bonds upon the purchase price. Every one knows that the custom in those cases is to credit upon the bonds only that proportion of the amount of the purchase price which the bonds presented by the reorganization committee bears to the total issue. I think there would be a genuine question of the constitutionality of the statutes of 1879 and 1886 which gave a part of the certificate holders such a priority over the rest.
This question does not, however, seem to me to be open for consideration in this case, because the bill is clearly barred by the statute of limitations. The plaintiffs answer is that the statute of limitations never runs against the beneficiary of an express trust, unless the trustee has openly repudiated his obligations to the knowledge of the beneficiary himself. I may accept that doctrine, which happens to have been affirmed in a case very similar in subject-matter in the Supreme Court. New Orleans v. Warner, 175 U. S. 131, 20 Sup. Ct. 44, 44 LEd. 96. That case is not applicable, however, to the facts in the case at bar, even assuming that the defendant in the case at bar in any event could be held liable. Its obligations as trustee, according to the plaintiff’s own theory, consisted in foreclosing the liens of the assessments for the benefit of the certificate holders, and keeping and distributing among them the money which was realized. The alleged breach of trust rested in what the trustee supposed was the final execution of these obligations. When the city sold all the lots and accepted the certificates in payment, it undertook, and as it supposed it successfully undertook, to wind up the whole proceeding, and if some of the certificates remained unpaid, that was supposed to be one of the misfortunes inherent in the situation. Moreover, in doing this the city, if a trustee, was guilty of no fraud, for it had the authority, not only of the statutes of the state of New York, but of a decision of the *262highest court of that state, which affirmed the propriety of the course undertaken by the city treasurer.
Furthermore, as early as 1892 the city treasurer had, upón protest made by the plaintiff, openly avowed his determination to pursue that course now indicated as a‘ breach of trust. He had not only asserted that purpose, but had proceeded in the face of an attempted injunction from the courts, and had successfully pushed through all the courts to its conclusion his position. It is a little difficult to see what more open, definite, and final repudiation of his duties he could have made, assuming that his duty was not to accept certificates upon bids for less than the amount of the assessments.
[2] It is not necessary, I think, to consider whether a federal court of equity will feel itself absolutely bound by the state statute of limitations. Kirby v. Lake Shore, etc., Railroad, 120 U. S. 130, 138, 7 Sup. Ct. 430, 30 L. Ed. 569. There are undoubtedly certain principles by which it will feel itself guided, independently of state statutes. But where no such rules intervene, federal courts are accustomed in practice to follow the local statutes, even in cases of exclusive, and not of concurrent, jurisdiction. Clarke v. Johnston, 18 Wall. 493, 21 L. Ed. 904; Philippi v. Philippe, 115 U. S. 151, 5 Sup. Ct. 1181, 29 L. Ed. 336; Pearsall v. Smith, 149 U. S. 231, 13 Sup. Ct. 833, 37 L. Ed. 713; Speidel v. Henrici, 120 U. S. 377, 7 Sup. Ct. 610, 30 L. Ed. 718. Clarke v. Johnston, supra, was the case of an express trust, where the trustee had closed up the estate and disposed of the property, as he supposed, 40 years before bill filed. The cause might no doubt have been disposed of upon the ground of general laches, but the court applied the statute of limitations of New York affecting suits in equity. Eighteen years is less than 40, but it is nearly twice as long as the New York Code prescribes.
Nor, if the case be looked at as involving only laches, is there any ground for a different result. The delay is unexcused, certainly after the Court of Appeals decided Nelson v. Bleckwenn, supra. If any constitutional question existed, it was time then to invoke it; nor is it an excuse that much time was lost in negotiations. If the negotiations were not to count, that should have been so understood at the outset. Nothing occurred which justified the reservation of the point for so many years.
Bill dismissed, but, under all the circumstances, without costs.